DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1,  the claim recites “a closing cover (12)” and “a closing cover (14)” which is positively reciting two closing covers of the same name since the subject matter in parenthesis is normally not taken as a claim limitation, especially when such is referring to identifying reference numbers from the figures, and with claiming two closing covers of the same name creates confusion with respect to which cover is being claimed later in the claim language thereby rendering the claim indefinite where the scope of the claim cannot be clearly determined.  It is recommended that the words front and rear be 
Claim 4 recites the limitation "the welding neck” and “the lapped flange" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  This claim depends from claim 3, however, the basis for these two terms is positively recited in claim 2 and claim 3 does not depend from claim 2 but rather depends from claim 1 which does not positively recite these limitations.  
Claim 5 recites the limitation “the lapped flange" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  This claim depends from claim 3, however, the basis for this term is positively recited in claim 2 and claim 3 does not depend from claim 2 but rather depends from claim 1 which does not positively recite this limitation.  

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 6 recites the broad recitation “a fastening means”, and the claim also recites “in particular a threaded rod” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Claim 7 due to dependent upon claim 6 would also be rejected for this reason.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 8 recites the broad recitation “a plastic material”, and the claim also recites “in particular a thermoplastic material” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 11 recites the broad recitation “ an internal protective body”, and the claim also recites “in particular a rubber hose” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 1-5, 8-10, and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rowland (3576108) in view of Fitzgibbon (3357193).  The reference to Rowland discloses the recited floatable pipe combination (abstract sets forth a buoyant tube which is a floatable pipe) comprising:  a pipe (32,32A; figs 5 and 11; col 2, lines 44-66; col 4, lines 1-23) having a rear longitudinal end (it has two ends, both ends would have the structure shown in fig 11, one being a rear and one being a front end), on which a rear flange region (fig 11 below element 90 flanges can be seen o be held together by element 90) is formed, and a front longitudinal end (fig 11 shows at least one end which can be both the front and rear ends), on which a front flange region (fig 11 below element 90 flanges can be seen o be held together by element 90) is formed; a closing cover (106; fig 11) arranged on the rear longitudinal end (at one of the ends of 32,32A); a closing cover (106; fig 11) arranged on the front longitudinal end (the other end of 32,32A), wherein a pulling device (36A with a ring on the end shown in partial in fig 11) is arranged on the closing cover (106) wherein at least on the front longitudinal end, a flange protection (90; fig 11, where such covers the flange area and therefore would protect it) with an outer protective covering (90; fig 11) is arranged, wherein the outer protective covering (90) is formed to radially project with respect to the outer diameter of the plastic pipe (it extends outward from the outer diameter of the pipe at least by the thickness of protective covering 90 as seen in fig 11).  The reference to Rowland discloses that the pipe can be formed of a rubberlike material (col. 3, lines 50-60) but fails to disclose if the rubberlike material is actually plastic.  The reference to Fitzgibbon discloses that it is old and well known in the art to form a floatable pipe (5; fig 2) having a plastic pipe (9; col 2, lines 9-50 discuss using a thermoplastic sheet which is a form of plastic), a rear end (13; fig 4), a front end (11; fig 2), a closing .  
With regards to claim 2, wherein the front flange region and/or the rear flange region comprises a lapped flange (figs 5 and 11 of Rowland show overlapped regions at the ends of pipe segments below 38 of fig 5 which can be considered as flange which is overlapped), which is supported on a welding neck (is not shown in Rowland, but the reference to Fitzgibbon teaches the use of a welding area near the ends of the pipe which can be considered teaching a welding neck), and that the outer protective covering (38; fig 5 which is used for overlapped flange portions of pipe sections) of the flange protection is screwed together with the lapped flange (fig 5 shows the lapped flange with another outer protective covering 38, and as seen in figures 2-3; band 38 is provided with bolted connections 42).  The reference to Fitzgibbon as set forth above teaches a weld (15) near the flanged and cover areas at the ends of the plastic pipe, and it would have been obvious to one skilled in the art to modify the flanged area of Rowland by providing a welding neck region in the flanged area as suggested by Fitzgibbon where such would insure that the pipe and flanged areas provided with covers are connected together to insure a seal that can be inflated without leakage thereby insuring the pipe section floats.

With respect to claim 4, wherein the outer protective covering (90) spans the closing cover (106; fig 11), the welding neck (is not shown in Rowland) and the lapped flange (the flanges in fig 11 include 102 and 32A which are overlapped) in a semicircle (fig 11 shows a torus shape that is essentially a semicircle or half a circle formed by the U shaped torus shape).  The reference to Fitzgibbon as set forth above teaches a weld (15) near the flanged and cover areas at the ends of the plastic pipe, and it would have been obvious to one skilled in the art to modify the flanged area of Rowland by providing a welding neck region in the flanged area as suggested by Fitzgibbon where such would insure that the pipe and flanged areas provided with covers are connected together to insure a seal that can be inflated without leakage thereby insuring the pipe section floats.
With respect to claim 5, the outer protective covering comprises a first covering part (38) and a second covering part (90), wherein the first covering part (38) is arranged in the region of the lapped flange (near 48 in fig 5; this shows an area where flange portions at the end of a pipe section can be overlapped, and provided with its own protective covering part in addition to elements 90 provided at the ends in the area of the covers 106) and the second covering part (90) is arranged in the region of the closing cover (106; fig 11).
With respect to claim 8, wherein the outer protective covering (90) is formed from a plastic material, in particular a thermoplastic material; the reference to Roland is not specific on what material is used, however, it would have been obvious to one skilled in the art to modify the covering to be made of any desired material including a thermoplastic by using routine experimentation to optimize the material to meet the needs of the user, and since the device is to be used in water and floating, it is old 
With respect to claim 9, wherein the outer protective covering (90) is formed from a plastic material, in particular polyethylene; the reference to Roland is not specific on what material is used, however, it would have been obvious to one skilled in the art to modify the covering to be made of any desired material including polyethylene by using routine experimentation to optimize the material to meet the needs of the user, and since the device is to be used in water and floating, it is old and known in the art to use thermoplastic materials when parts are exposed to water to help prevent rusting or other forms of degradation thereby insuring the device does not fail due to rust and have to be replaced prematurely as such is an obvious choice of mechanical expedients requiring only routine skill in the art, and selecting a specific known plastic such as polyethylene would be selected due to its specific properties as well as being a cheaper material than other more expensive plastics.  
With respect to claim 10, wherein the outer protective covering (90) comprises individual protective covering segments, which are welded together to form the outer protective covering (90); the reference to Rowland discusses that member 90 can be formed with a seam or a split U shaped clamp member (col 4, lines 1-23) and appears to suggest a single ring could be used as well in this area which suggests the ends of the clamp member could be attached, and it is considered merely a choice of mechanical expedients to form the protective covering of segments that are welded together as Rowland seems to suggest other than reciting using a welding method to form the single ring shape, however it would have been obvious to one skilled in the art to choose a known method of connecting ends of a segments into a single ring shape would include welding where it would only require routine skill in the art to select a known method for connecting ends of a segmented article together butt welds 
With respect to claim 12, wherein a centering ring (a ring portion 103A extends out from the end face of 106; fig 11) is arranged on an inner end face (103A is seen in fig 11 to contact an inner portion of the pipe near the end face) of the closing cover (106) arranged on the front longitudinal end (this structure appears at both ends of a floatable pipe section, including the front end which can have a pulling device 36A).
With respect to claim 13, wherein a pulling shackle (the partially shown ring attached to the end of 36A in fig 11) is coupled to the closing cover (106) arranged at the front longitudinal end (the covers can be provided at the front and rear ends), wherein a pivot bearing (108; fig 11 which allows rotation of 36A through it would create a bearing that permits pivoting) is formed between the pulling shackle (the partial ring shown on the end of 36A in fig 11) and the closing cover (106) such that the pulling shackle  is arranged on the closing cover (106) so as to be rotatable relative to the closing cover (106; the member 36A which has the pulling shackle at its end would be capable of rotation in pivot bearing 108 where there is no structure shown which would prevent the member 36A from moving in 108 and the movement capable would included rotation).  
With respect to claim 14, wherein stiffening ribs (100; fig 8 shows lugs 100 extending out from 90 and would therefore form a short rib structure which would provide more stiffness to this section of 90 than if there was no additional rib structure) are arranged on the outer protective covering (90; fig 8) on its radially outer side (seen in fig 8).  
With respect to claim 15, wherein the outer protective covering (90) has a wall thickness between 5 and 25mm; the reference to Rowland does not specifically recite the thickness of the outer protective covering (90; fig 11) but it is seen to be thin, including in fig 11 it appears thinner than the 
With respect to claim 16, the reference as set forth in claim 1 above is taught by Rowland, including the method of providing these structures to form the final article would be known and suggested by the reference as well; and for the same reasons Rowland teaches all of the structure set forth above including providing this structure as a method of making the article, with the exception of forming the pipe of a plastic material (for rest of structure see claim 1 above) Rowland teaches:
- providing a pipe (32A,32) having a rear longitudinal end, on which a rear flange region (below 90; fig 11) is formed, and a front longitudinal end, on which a front flange region (below 90; fig 11) is formed;
- mounting a closing cover (106) to the rear longitudinal end of the pipe (32,32A);
- mounting a closing cover (106) to the front longitudinal end of the pipe;
- mounting an outer protective covering of a flange protection (90) to the front longitudinal end  of the pipe.
It would have been obvious to one skilled in the art to modify the pipe in Rowland to be made of any rubberlike material including thermoplastic type materials which are forms of plastic as suggested by Fitzgibbon, where such is a known material used to form the inflated pipe portion of a floatable pipe shaped section  that is known in the art to be capable of use for making floatable pipe sections that have .  

Allowable Subject Matter
Claim 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references to Juodis, Schneider, Ditto, Boxmeyer, Prueter, Friedrich, Lee, Lin, and Czaplicki disclosing state of the art inflatable or floating pipes and connections, ends, or protecting structures provided therewith.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F HOOK whose telephone number is (571)272-4903. The examiner can normally be reached Monday-Thursday, off every Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JAMES F HOOK/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        



JFH